Title: To James Madison from Samuel Harrison Smith, 21 July 1806
From: Smith, Samuel Harrison
To: Madison, James



Dr Sir
Baltimore 21 July 1806

Permit me the honor of introducing to you Mr. William Duer, just arrived from New Orleans.  He has delivered me a letter from Mr. James Brown highly favorable to him.  I have found Mr. Duer a well informed Gentleman.  He Can give you information respecting Orleans, if any is wanted.  Your presenting him to the President will Confer an Obligation on Sir your friend & Servt.

S. Smith

